ORIGINAL                                               10/26/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA              Case Number: DA 22-0406

                            No. DA 22-0406



MONTANA TROUT UNLIMITED, MONTANA ENVIRONMENTAL INFORMATION
CENTER, TROUT UNLIMITED, EARTHWORKS, AND AMERICAN RIVERS,
           Plaintiffs and Appellees,
v.

MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY,
         Defendant and Appellant,

AND


TINTINA MONTANA INC.,                                     OCT 2 6 2022
          Defendant and Appellant,                      Bowen Greenwood
                                                      Clerk of Supreme Court
                                                         State of Montana

AND


STATE OF MONTANA, BY AND THROUGH THE OFFICE OF THE ATTORNEY GENERAL,
           Defendant-lntervenor and Appellant,

AND


MEAGHER COUNTY AND BROADWATER COUNTY,
          Defendants-lntervenors and Appellants.




                                  ORDER
      Pursuant to Montana Rule of Appellate Procedure 12(10), and for good cause

appearing, Appellants' Unopposed Joint Motion for Leave to File Over-Length

Opening Brief is GRANTED. Appellants' principal briefs shall not exceed 12,500

words, proportionately spaced, and the Appellees' principal brief shall not exceed

14,000 words, proportionately spaced.

      DATED this       day of October, 2022.




                                                        Chief Justice




                                                          Justices